NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 22, 2013*
                                     Decided May 24, 2013

                                            Before

                               ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 13‐1319

ALI SHEIKHANI,                                       Appeal from the United States District 
      Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 12 C 7197
WELLS FARGO BANK,
     Defendant‐Appellee.                             Joan B. Gottschall,
                                                     Judge.

                                          O R D E R

       Ali Sheikhani sued Wells Fargo Bank under 42 U.S.C. § 1983, the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692, et seq., and Illinois common law, after a foreclosure
judgment resulted in the sale of a house owned by his wife. Describing himself as his wife’s
“nominee” and purporting to stand only on her rights, Sheikhani asked the district court to
vacate the foreclosure and declare his wife the rightful owner of the house. The district


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C). 
No. 13‐1319                                                                                  Page 2

court dismissed the suit for lack of subject‐matter jurisdiction, concluding that the Rooker‐
Feldman doctrine blocks Sheikhani from challenging a state‐court judgment in a federal
district court. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983); Brown v. Bowman, 688 F.3d 437, 441 (7th Cir. 2012).
Sheikhani argues on appeal that Rooker‐Feldman is inapplicable, and the dismissal therefore
improper, because his complaint alleges that Wells Fargo defrauded the state court into
believing that it held the mortgage. We agree with the district court’s decision to dismiss the
suit for lack of subject‐matter jurisdiction. 

        According to Sheikhani’s complaint and other filings, the mortgage was held by
National City Bank until 2009, when that bank assigned its interest to Wells Fargo. The next
year, Wells Fargo instituted foreclosure proceedings after mortgage payments had ceased,
and the Will County circuit court entered judgment for the bank. Sheikani contends that the
assignment to Wells Fargo is invalid because Wells Fargo obtained it, he says, through
unspecified “fraud” and had the assignment document signed by a “robo signer.” Under
these circumstances, he reasons, the foreclosure judgment cannot stand. 

        On appeal Sheikhani maintains that the Rooker‐Feldman doctrine does not bar his
claims under § 1983. He relies on this court’s statement in Nesses v. Shepard, 68 F.3d 1003,
1005 (7th Cir. 1995), that, while Rooker‐Feldman generally prevents federal district courts
from entertaining challenges to state‐court judgments, it does not bar claims based on
allegations that the defendant “so far succeeded in corrupting the state judicial process as to
obtain a favorable judgment.” He contends that his case meets this criterion because he has
alleged that Wells Fargo procured the assignment through fraud. (Sheikhani does not
challenge the dismissal of the claims that he brought under Illinois common law and the
Fair Debt Collection Practices Act, and thus any argument about those claims is abandoned.
Morales v. Jones, 494 F.3d 590, 606 (7th Cir. 2007).)

        Nesses and cases following it clarify the limits of Rooker‐Feldman, but those limits do
not revive Sheikhani’s case. A claim that seeks to redress an injury that preceded a state‐
court judgment is not barred by the doctrine. Golden v. Helen Sigman & Associates, 611 F.3d
356, 362 (7th Cir. 2010); Long v. Shorebank Development Corp., 182 F.3d 548, 555 (7th Cir. 1999).
Claims also are not barred if the state court imposed an insurmountable obstacle to
adjudication, for example through a conspiracy among the judge and state‐court
adversaries to corrupt the litigation process. See Nesses, 68 F.3d at 1005; Loubser v. Thacker,
440 F.3d 439, 441–42 (7th Cir. 2006). Nor is a claim barred if a state law prevented the
plaintiff from raising it in state court. See Long, 182 F.3d at 560. But Sheikhani’s case presents
none of these scenarios. The injury he complains of on his wife’s behalf—the loss of her
house to foreclosure—flows from the foreclosure judgment itself. He has not alleged that
the foreclosure proceedings were corrupted; in fact he stressed in his brief in opposition to
No. 13‐1319                                                                              Page 3

the motion to dismiss that he was not questioning the integrity of those proceedings. And
no state law prevented a challenge in the foreclosure proceedings to the validity of the
assignment to Wells Fargo. See OneWest Bank, FSB v. Hawthorne, ‐‐‐ N.E.2d ‐‐‐‐, 2013 WL
1092887 (Ill. App. Mar. 12, 2013). The district court’s dismissal thus was proper regardless of
any fraud Wells Fargo may have committed. 

        We note briefly that Sheikhani may lack standing to assert his wife’s rights rather
than his own. See Kowalski v. Tesmer, 543 U.S. 125, 129–30 (2004) (explaining that a litigant
may not assert a third party’s rights unless the third party has been hindered from doing
so); Souter v. Intʹl Union, United Auto., Aerospace and Agr. Implement Workers of America, Local
72, 993 F.2d 595, 597 n.1 (7th Cir.1993) (holding that wife did not have standing to assert
husband’s rights under a collective bargaining agreement). But we need not resolve this
issue because we have already concluded that the district court, by virtue of Rooker‐Feldman,
lacked subject‐matter jurisdiction over this dispute.

                                                                                 AFFIRMED.